Exhibit RATIFICATION OF GUARANTY (Domestic Revolving Line of Credit) THIS RATIFICATION OF GUARANTY (this “Ratification”), dated as of May 5, 2009, is made by each of the undersigned guarantors (each, a “Guarantor” and, collectively, the “Guarantors”) in favor of BANK OF AMERICA, N.A., its successors and assigns (“Bank”). RECITALS A. Each Guarantor executed a separate Continuing and Unconditional Guaranty (Domestic Revolving Line of Credit) dated as of March 28, 2008, (each, a “Guaranty”) in favor of Bank in connection with that certain Loan Agreement (Domestic Revolving Line of Credit) dated as of March 28, 2008, (the “Loan Agreement”) by and among GSE Systems, Inc., a Delaware corporation, GSE Power Systems, Inc., a Delaware corporation. (collectively, “Borrower”), and Bank. B. Borrower has requested that Bank amend the Loan Agreement to modify the revolving line of credit established by the Loan Agreement and increase the amount of credit available to the
